People v Joaquin (2020 NY Slip Op 03859)





People v Joaquin


2020 NY Slip Op 03859


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Friedman, J.P., Manzanet-Daniels, Gesmer, González, JJ.


11302 3007/14

[*1] The People of the State of New York, Respondent,
vDionny Joaquin, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Scott H. Henney of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Diane R. Kiesel, J.), rendered June 14, 2017, convicting defendant, after a jury trial, of petit larceny, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant's suppression motion. The evidence adduced at the hearing sufficiently established that even if the victim's spontaneous identification of defendant could be categorized as a police-arranged identification procedure, that procedure was not unduly suggestive (see People v Duuvon, 77 NY2d 541, 545-546 [1991]).
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the conclusion that defendant intentionally
deprived the victim of his property, rather than merely attempting to do so.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK